Citation Nr: 0432006	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  93-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a right knee scar, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a February 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied the 
veteran's claim for an increased (compensable) rating for his 
service-connected right knee scar; and from an August 1999 RO 
rating decision, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for a chronic right knee 
disorder had not been received, and denied his claim for this 
benefit.  The veteran filed timely appeals to these adverse 
determinations.

The Board notes that in August 1999, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
right knee scar from noncompensably (zero percent) to 10 
percent disabling.  The Board notes that in a claim for an 
increased rating, "the claimant will generally be presumed 
to be seeking the maximum available benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 10 percent rating for his 
right knee scar.  Further, there is no written withdrawal of 
this issue under 38 C.F.R. § 20.204 (2003).  Therefore, the 
issue of an increased rating for the veteran's right knee 
scar remains in appellate status.

The veteran testified at a Travel Board hearing at the RO in 
November 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of the veteran's entitlement to an increased rating 
for a right knee scar, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1974 administrative decision, the RO 
originally denied the appellant's claim for service 
connection for a right knee disorder; this decision was 
confirmed and continued in rating decisions dated in April 
and September 1986, and affirmed by a Board decision in April 
1988. 

2.  The April 1988 Board decision was not timely appealed by 
the appellant, and became final.

3.  In a rating decision dated in June 1990, the RO 
determined that new and material evidence has not been 
submitted sufficient to reopen the appellant's claim for 
service connection for the cause of the veteran's death, and 
denied the appellant's claim; this decision was subsequently 
confirmed and continued by a rating decision dated in 
November 1990, and affirmed by the Board in a decision dated 
in April 1991.

4.  The April 1991 Board decision was not timely appealed by 
the appellant, and became final.

5.  The evidence received since the time of the Board's final 
April 1991 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.

6.  The veteran's claims file contains competent medical 
evidence linking his current right knee chondromalacia 
patella to a documented inservice injury.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence received since the time of the April 1991 Board 
decision is new and material, and the claim for service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  Chondromalacia patella of the right knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in August 2000, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim to reopen was filed in 
June 1999, which is well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In an October 1974 administrative decision, the RO initially 
denied the veteran's claim for a right knee disorder on the 
basis that a right knee disorder was not found at the time of 
the veteran's most recent examination, and, thus, a current 
right knee disorder for which service connection could be 
granted was not shown by the evidence.  

Subsequent RO rating decisions in April and September 1986 
again denied the veteran's claim for service connection for a 
right knee disability.  The RO's denial was then affirmed in 
an April 1988 Board decision.  Evidence considered at the 
time of this Board decision included VA outpatient treatment 
notes dated from October 1983 to September 1986, which showed 
current treatment for right knee problems, but did not 
establish a relationship between such current findings and 
service.

In May 1990, the veteran submitted a claim to reopen his 
claim for service connection for a right knee disorder.  The 
RO issued rating decisions in June and November 1990 in which 
it determined that new and material evidence sufficient to 
reopen the veteran's previously-denied claim for service 
connection for a right knee disorder had not been received, 
and denied the veteran's claim.  The veteran appealed this 
denial to the Board which, in a decision dated in April 1991, 
again affirmed the RO's denial of the veteran's claim.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in April 1991.  The 
April 1991 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2003).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final April 1991 Board 
decision includes the following items:  treatment records 
from Lowell General Hospital dated from June 1974 to October 
1985; VA inpatient and outpatient treatment notes dated from 
November 1983 to November 2003; treatment records from 
Massachusetts General Hospital dated form July 1991 to 
February 1995; treatment records from Dr. C., a private 
physician, dated from March 1995 to May 1999; the report of a 
VA joints examination conducted in June 1995; the report of a 
VA scars examination conducted in June 1999; and the 
transcript of testimony presented by the veteran at a hearing 
held before the undersigned in November 2003.  The Board 
finds that these records, particularly a June 1999 medical 
opinion provided by a VA examiner at the time of the 
veteran's VA scars examination, bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for a 
chronic right knee disorder is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, given the fully favorable 
decision of the Board, the Board finds that the veteran will 
not be prejudiced by proceeding to adjudicate these issues on 
a de novo basis.  

A review of the veteran's service medical records reveals 
that on February 1, 197, the veteran was seen for complaints 
of right knee pain following an incident in which a large 
object ha fallen on his right knee.  Physical examination of 
the veteran's right knee revealed a laceration of the right 
knee, but no fracture on x-rays.  The laceration was debrided 
and closed with nylon sutures.  At the time of a follow-up 
examination later in February 1973, the veteran reported 
continuing pain over the injured knee area.  At the time of 
his service separation examination in April 1973, the veteran 
complained of pain in both knees.  However, physical 
examination of the knees was reportedly normal.

The first post-service evidence of right knee problems is 
found in VA and private treatment notes dated in the early 
1980s.  Of particular note is a VA outpatient treatment note 
dated in October 1985, at which time the veteran gave the 
following  detailed history of his right knee problems:

Patient first injured right knee while in 
service 1973.  Large piece of heavy 
equipment being airlifted caught his 
right knee, tore it open anteriorly.  
Patient recalls 100 stitches, some 
internal, most external.  There were no 
fractures, uncertain if tendons or 
ligaments were torn.  He stayed off right 
leg for 1-2 weeks, put in "walking" 
cast because able to bear weight.

Knee pain and swelling exacerbated in '76 
after roller skating.  Right knee buckled 
underneath him, pain, swelling.  Did not 
bear weight on right leg for 2 weeks.  
Exact same episode occurred in '77 post-
roller skating, stayed off right leg for 
1 week.  In '78 just after large 
snowstorm, knee buckled, pain, swelling, 
stayed off right leg for 4 weeks.  From 
'82 to '85 patient had similar episodes 
twice for which he used crutches for 1 
month after each episode.  During the 
time patient is not experiencing episode 
of pain, swelling he has knee cracking 
occasionally, and he experiences slight 
pain in right knee daily, able to fully 
flex and extend knee, able to bear weight 
and limp.

Patient began feeling much pain in right 
knee 4 days ago after prolonged standing 
and walking at job.

The final assessment was of a painful right knee post 
traumatic injury to knee 12 years earlier, with a diagnosis 
of right knee arthralgia and possible arthritis.

The Board observes that from the early 1980s until the 
present, the record is replete with complaints of right knee 
pain and swelling and of similar "exacerbations" following 
activity.  At all times, the veteran traced his right knee 
problems back to the 1973 heavy equipment injury in service.

In June 1999, the veteran underwent a VA scars examination.  
At that time, the examiner noted that he had "reviewed the 
client's folder carefully."  At the time of examination, the 
veteran stated that he had sustained an injury to the right 
knee in 1973, while in the military.  He reported that he 
suffered a laceration which was sutured, and that he was told 
by doctors at that time that he would probably have trouble 
with that knee in the future.  The injury took place directly 
over the patella.  The veteran stated that by 1974 or 1975 he 
began having pain and swelling in the knee, with a great deal 
of difficulty ascending and descending stairs.  He indicated 
that doctors had told him that he had tendonitis.  Current 
complaints consisted primarily of pain and sensitivity in the 
right patella, with occasional giving way of the knee.  

Physical examination revealed complaints of pain in the 
patella on palpation and when moving the patella from side to 
side.  Range of motion of the right knee was diminished, with 
pain in the patella on movement.  The examiner also measured 
one inch atrophy of the right thigh.  Following this 
examination, the examiner rendered a relevant diagnosis of 
traumatic chondromalacia of the patella secondary to the 
contusion and laceration which he sustained in the military.

Following this diagnosis, the examiner offered the following 
observation:

The functional disability of the right 
knee is quite severe.  He has no other 
reported known injuries to his right knee 
other than the injury which occurred at 
the same time as the laceration.  I do 
not feel that the laceration is the cause 
of his difficulty, but the blow or injury 
to the knee which resulted in the 
laceration and also resulted in the 
current disability of the knee.

At the time of the veteran's hearing before the undersigned 
in May 2004, the  veteran again asserted his belief that his 
current right knee problems had been caused by the injury in 
service in 1973.

Following a review of the evidence, the Board finds that the 
evidence supports a determination that the veteran's current 
right knee disorder, most recently diagnosed as 
chondromalacia patella of the right knee, is due to the 
veteran's military service.  In so finding, the Board has 
placed considerable weight upon the medical opinion by the VA 
examiner who opined that the veteran's current disability was 
due to service.  The Board observes that the examiner offered 
his opinion only after a careful review of the veteran's 
entire claims file, including his service medical records.  
The examiner also set forth an accurate recitation of the 
veteran's medical history, as contained in the medical 
records, and offered a full medical explanation or rationale 
supporting his conclusion.  

The Board observes that the lack of any x-ray of evidence of 
right knee bony abnormality at the time of the veteran's 1973 
injury has often been cited as evidence that the veteran did 
not sustain anything more than a superficial wound in 
service, such that any relationship between a current right 
knee disorder and the injury in service could not be 
established.  However, the Board observes that the veteran 
has consistently and honestly stated that his only injury at 
the time of the 1973 accident was a laceration, which was 
sutured in service, and has repeatedly informed examiners 
that he did not suffer any bony injury, such as a fracture, 
in service, but rather only a laceration over the patella.  
The examiner who offered the June 1999 medical opinion was 
clearly aware of this, having reviewed the veterans' service 
medical records in detail, but nevertheless concluded that 
the "blow" to the knee alone had led to his current 
chondromalacia patella, particularly in light of the lack of 
any evidence of intervening injury in the veteran's medical 
records.

Therefore, the Board determines that the record contains 
evidence of a right knee injury, a current diagnosis of a 
right knee disorder, and a medical nexus, or link, between 
the current disorder and service.  As such, service 
connection for chondromalacia patella of the right knee is 
warranted.


ORDER

Service connection for chondromalacia patella of the right 
knee is granted.


REMAND

The Board notes that effective August 30, 2002, subsequent to 
the time of issuance of the most recent SSOC, VA revised the 
criteria for evaluating disorders of the skin, as codified at 
38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-49,599 (2002).  
The record does not reflect that the veteran has been advised 
of these new criteria, or that the veteran's right knee scar 
has been evaluated thereunder.  Therefore, a remand to the RO 
for these actions is required.

In addition, the Board observes that, based on a review of 
the veteran's file, it would appear that he last underwent VA 
dermatologic examination for compensation purposes in June 
1999, more than 5 years ago. Significantly, this examiner, of 
necessity, did not take into account the revised schedular 
criteria which subsequently became effective on August 30, 
2002.  Under such circumstances, the Board finds that an 
additional VA examination must be undertaken prior to a final 
adjudication of the veteran's current claim.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should schedule the veteran 
for a VA dermatologic examination in 
order to determine the current nature and 
extent of his right knee scar.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

2.  The RO should then readjudicate the 
issue of the veteran's entitlement to an 
increased rating for a right knee scar, 
currently evaluated as 10 percent 
disabling, with due consideration given 
to the new rating criteria for evaluating 
skin disorder which became effective 
August 30, 2002, as well as any new 
evidence received since the time of the 
most recent August 1999 SSOC issued for 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



